DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 38, and 43 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 23, 38, and 43 recite the limitation "the others" in Line 20, Line 17, and Line 19.  It is unclear what “the others” is referring to.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 24, 28-34, 38, 39, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20150066051 A1).
Regarding Claim 23, Kwon teaches A system for instructing a robot, wherein the system comprises: (Abstract: A master console includes handles configured to control robotic surgical instruments of a slave robot) a master robot arm configured for being operably influenced by interaction with an operator ([0013] a master console configured to detect forces applied to handles by an operator in order to control the robotic surgical instruments of the slave robot); a slave robot arm configured for interaction with a workpiece ([0014] a slave robot is configured to perform a surgical procedure); and a control unit configured to determine master external-force data indicating a force interplay between the operator and the master robot arm, and to determine slave external-force data indicating a force interplay between the slave robot arm and the workpiece ([0013] a surgical robot includes a slave robot including robotic surgical instruments, and a master console configured to detect forces applied to handles by an operator in order to control the robotic surgical instruments of the slave robot, and configured to drive at least one joint of each of the handles in order to control motion of the handles based on motion control signals and force control signals that cancel out the detected forces, wherein the slave robot is configured to drive at least one joint of each of the robotic surgical instruments in order to control motion of the robotic surgical instruments to follow motion of the handles based on the force control signals and the motion control signals.); wherein the control unit further comprises a haptic interface module, comprising ([0043] The handles 120L and 120R may be implemented as haptic devices.): a constraint submodule defining a plurality of motion constraints including a kinematic coupling in a task space between a designated master coupling frame of the master robot arm and a designated slave coupling frame of the slave robot arm, such that a velocity of the master coupling frame and a velocity of the slave coupling frame are interrelated in the task space ([0014] a slave robot is configured to perform a surgical procedure based on instructions received from a master console, and the slave robot includes a plurality of robotic surgical instruments configured to be inserted into a cavity, the plurality of robotic surgical instruments including at least one joint, a position/velocity error compensator configured to generate motion control signals in order to compensate for differences between a position and a velocity of the at least one joint of each of the robotic surgical instruments and a target position and a target velocity for the at least one joint of each of the robotic surgical instruments received from the master console, and a slave controller configured to drive the at least one joint of each of the robotic surgical instruments to follow motion of handles of the master console based on the generated motion control signals and force control signals received from the master console); and a calculation submodule configured to calculate a joint movement command for the master robot arm and a joint movement command for the slave robot arm, based on the master external-force data ([0088] the master console 100 detects positions and velocities of the respective joints of the operated handles 120L and 120R (Operation 411) [0090] The master console 100 detects forces applied to the handles 120L and 120R (Operation 414).), the slave external-force data ([0089]The slave robot 200 detects positions and velocities of the respective joints of the robotic surgical instruments 212 and 214 (Operation 430) [0090] The generated force control signals are transmitted to the slave robot 200 (Operation 416)), a non-linear dynamic model of the master robot arm, a non-linear dynamic model of the slave robot arm ([0196] FIG. 11 is a graph illustrating an xy trajectory of an end effecter of the handle and an xy trajectory of an end effecter of the robotic surgical instrument), a relation between the non-linear dynamic models including virtual forces or torques at the designated frames for accomplishing the kinematic coupling in task space, and based on at least one virtual force or virtual torque needed to enforce the others of the plurality of motion constraints, while constraints imposed by the non-linear dynamic models are respected ([0199] FIGS. 12(A) to 12(C) are graphs illustrating changes of force felt by the operator through the handle, force applied to the robotic surgical instrument by external environment (an obstacle), force output from the handle, and force output from the robotic surgical instrument, while such a motion is performed in the conventional surgical robot.); wherein the system is configured to:Docket No. 1743-002.101 control the master robot arm and the slave robot arm according to the joint movement commands, whereby haptic feedback from the force interplays reflecting dynamics of the system is provided to the operator. ([0043] The handles 120L and 120R control movement of a robot arm or robotic surgical instruments provided on the slave robot 200. The handles 120L and 120R may be implemented as haptic devices.)
Regarding Claim 24, Kwon teaches wherein the system is configured to record resulting movement of a frame related to the slave robot arm, and to record a resulting or applied force onto the workpiece in the same frame. ([0025] FIGS. 10(A) to 10(C) are graphs illustrating a simulation result of the disclosed surgical robot, i.e., changes of force applied to the handle by the operator, force applied to external environment (an obstacle) by the robotic surgical instrument, force acting on the handle, and force acting on the robotic surgical instrument, while such a motion is performed;) 
Regarding Claim 28, Kwon teaches wherein the control unit is configured to calculate a joint movement command for at least one of another master robot arm and another slave robot arm without re-programming the control unit.  ([0012] a master controller configured to drive at least one joint of each of the handles in order to control motion of the handles based on motion control signals and the generated force control signals.)
Regarding Claim 29, Kwon teaches wherein the system is configured to determine one of a robot program and a robot instruction based on the recorded resulting movement expressed in the frame related to the slave robot arm, and based on the recorded resulting or applied force to the workpiece in the same frame. ([0209] “module” means a software-based component or a hardware component, such as a field programmable gate array (FPGA) or an application specific integrated circuit (ASIC), and the module may perform certain functions. [0210] modules may include components, such as software components, object-oriented software components, class components, and task components, processes, functions, attributes, procedures, subroutines, segments of program codes, drivers, firmware, microcodes, circuits, data, databases, data structures, tables, arrays, and variables. [0213]  a surgical robot and a control method thereof in accordance with example embodiments may feed force, received by a robotic surgical instrument due to contact with external environment)
Regarding Claim 30, Kwon teaches wherein the master external-force data is determined based on at least one of joint motion data, joint position data ([0014] a target position and a target velocity for the at least one joint of each of the robotic surgical instruments received from the master console), and motor signal data of at least one joint of the master robot arm (Fig. 5 element 100 master console [0081] a motor is used as the drive unit 170), and wherein the slave external-force data is determined based on at least one of joint motion data, joint position data ([0014] a target position and a target velocity for the at least one joint of each of the robotic surgical instruments received from the master console), and motor signal data of at least one joint of the slave robot arm. (Fig. 2 element 200 slave robot [0065] each translational drive unit may include a linear motion guide guiding linear motion along a specific axis and a motor providing driving force to the linear motion guide.)
Regarding Claim 31, Kwon teaches wherein the external-force data is obtained from at least one torque sensor.  (Fig. 5 element 100 master console element 126 force/torque detection unit)
Regarding Claim 32, Kwon teaches wherein the master external-force data is obtained from one of joint force data and motor signal data of at least one joint of the master robot arm. ([0088] the master console 100 detects positions and velocities of the respective joints of the operated handles 120L and 120R (Operation 411) [0090] The master console 100 detects forces applied to the handles 120L and 120R (Operation 414). [0081] a motor is used as the drive unit 170)
Regarding Claim 33, Kwon teaches wherein the slave external-force data is obtained from one of joint force data and motor signal data of at least one joint of the slave robot arm. ([0089] The slave robot 200 detects positions and velocities of the respective joints of the robotic surgical instruments 212 and 214 (Operation 430) [0090] The generated force control signals are transmitted to the slave robot 200 (Operation 416) Fig. 2 element 200 slave robot [0065] each translational drive unit may include a linear motion guide guiding linear motion along a specific axis and a motor providing driving force to the linear motion guide)
Regarding Claim 34, Kwon teaches wherein the master robot arm is mechanically separated from the slave robot arm. (Fig. 1 element 100 master console Fig. 2 element 200 slave robot)
Regarding Claim 38, Kwon teaches A method for instructing a robot comprising ([0003]Example embodiments relate to a surgical robot and a control method thereof.):Docket No. 1743-002.101 determining master external-force data indicating a force interplay between an operator and a master robot arm; determining slave external-force data indicating a force interplay between a slave robot arm and a workpiece; ([0013] a surgical robot includes a slave robot including robotic surgical instruments, and a master console configured to detect forces applied to handles by an operator in order to control the robotic surgical instruments of the slave robot, and configured to drive at least one joint of each of the handles in order to control motion of the handles based on motion control signals and force control signals that cancel out the detected forces, wherein the slave robot is configured to drive at least one joint of each of the robotic surgical instruments in order to control motion of the robotic surgical instruments to follow motion of the handles based on the force control signals and the motion control signals.); calculating a joint movement command for the master robot arm and a joint movement command for the slave robot arm based on (i) the master external-force data ([0088] the master console 100 detects positions and velocities of the respective joints of the operated handles 120L and 120R (Operation 411) [0090] The master console 100 detects forces applied to the handles 120L and 120R (Operation 414).), the slave external- force data ([0089]The slave robot 200 detects positions and velocities of the respective joints of the robotic surgical instruments 212 and 214 (Operation 430) [0090] The generated force control signals are transmitted to the slave robot 200 (Operation 416)), a first non-linear dynamic model of the master robot arm, a second non-linear dynamic model of the slave robot arm ([0196] FIG. 11 is a graph illustrating an xy trajectory of an end effecter of the handle and an xy trajectory of an end effecter of the robotic surgical instrument), and a plurality of motion constraints including a defined kinematic coupling in a task space between a designated master coupling frame of the master robot arm and a designated slave coupling frame of the slave robot arm, by enforcing a relationship between the first and second non-linear dynamic models, including virtual forces or torques at the designated frames for accomplishing the kinematic coupling in the task space ([0014] a slave robot is configured to perform a surgical procedure based on instructions received from a master console, and the slave robot includes a plurality of robotic surgical instruments configured to be inserted into a cavity, the plurality of robotic surgical instruments including at least one joint, a position/velocity error compensator configured to generate motion control signals in order to compensate for differences between a position and a velocity of the at least one joint of each of the robotic surgical instruments and a target position and a target velocity for the at least one joint of each of the robotic surgical instruments received from the master console, and a slave controller configured to drive the at least one joint of each of the robotic surgical instruments to follow motion of handles of the master console based on the generated motion control signals and force control signals received from the master console), while respecting constraints imposed by the first and second non-linear dynamic models, resulting in that a velocity of the master coupling frame and a velocity of the slave coupling frame are interrelated in the task space, and (ii) at least one virtual force or virtual torque needed for enforcing the others of the plurality of motion constraints; ([0199] FIGS. 12(A) to 12(C) are graphs illustrating changes of force felt by the operator through the handle, force applied to the robotic surgical instrument by external environment (an obstacle), force output from the handle, and force output from the robotic surgical instrument, while such a motion is performed in the conventional surgical robot.) and controlling the master robot arm and the slave robot arm according to the joint movement commands, whereby the operator receives haptic feedback from the force interplays reflecting dynamics of at least one of the master robot arm and the slave robot arm. ([0043] The handles 120L and 120R control movement of a robot arm or robotic surgical instruments provided on the slave robot 200. The handles 120L and 120R may be implemented as haptic devices.)
Regarding Claim 39, Kwon teaches wherein the method further comprises recording (a) resulting movement of a frame relative to the slave robot arm, and (b) resulting or applied force to the workpiece in the same frame.  ([0025] FIGS. 10(A) to 10(C) are graphs illustrating a simulation result of the disclosed surgical robot, i.e., changes of force applied to the handle by the operator, force applied to external environment (an obstacle) by the robotic surgical instrument, force acting on the handle, and force acting on the robotic surgical instrument, while such a motion is performed;)
Regarding Claim 43, Kwon teaches A non-transitory, computer-readable medium comprising instructions which, when executed by a control unit or a computer operatively connected to the control unit, cause the control unit to instruct a robot in accordance with a method comprising ([0211] Some example embodiments may be implemented through a medium including computer readable codes/instructions to control at least one processing element of the above-described embodiment, for example, a computer readable medium. Such a medium may correspond to a medium/media which may store and/or transmit the computer readable codes.): determining master external-force data indicating a force interplay between an operator and a master robot arm; determining slave external-force data indicating a force interplay between a slave robot arm and a workpiece([0013] a surgical robot includes a slave robot including robotic surgical instruments, and a master console configured to detect forces applied to handles by an operator in order to control the robotic surgical instruments of the slave robot, and configured to drive at least one joint of each of the handles in order to control motion of the handles based on motion control signals and force control signals that cancel out the detected forces, wherein the slave robot is configured to drive at least one joint of each of the robotic surgical instruments in order to control motion of the robotic surgical instruments to follow motion of the handles based on the force control signals and the motion control signals.); calculating a joint movement command for the master robot arm and a joint movement command for the slave robot arm based on (i) the master external-force data ([0088] the master console 100 detects positions and velocities of the respective joints of the operated handles 120L and 120R (Operation 411) [0090] The master console 100 detects forces applied to the handles 120L and 120R (Operation 414).), the slave external- force data ([0089]The slave robot 200 detects positions and velocities of the respective joints of the robotic surgical instruments 212 and 214 (Operation 430) [0090] The generated force control signals are transmitted to the slave robot 200 (Operation 416)), a first non-linear dynamic model of the master robot arm, a second non-linear dynamic model of the slave robot arm ([0196] FIG. 11 is a graph illustrating an xy trajectory of an end effecter of the handle and an xy trajectory of an end effecter of the robotic surgical instrument), and a plurality of motion constraints including a defined kinematic coupling in a task space between a designated master coupling frame of the master robot arm and a designated slave coupling frame of the slave robot arm, by enforcing a relationship between the first and second non-linear dynamic models, including virtual forces or torques at the designated frames for accomplishing the kinematic coupling in the task space ([0014] a slave robot is configured to perform a surgical procedure based on instructions received from a master console, and the slave robot includes a plurality of robotic surgical instruments configured to be inserted into a cavity, the plurality of robotic surgical instruments including at least one joint, a position/velocity error compensator configured to generate motion control signals in order to compensate for differences between a position and a velocity of the at least one joint of each of the robotic surgical instruments and a target position and a target velocity for the at least one joint of each of the robotic surgical instruments received from the master console, and a slave controller configured to drive the at least one joint of each of the robotic surgical instruments to follow motion of handles of the master console based on the generated motion control signals and force control signals received from the master console), while respecting constraints imposed by the first and second non-linear dynamic models, resulting in that a velocity of the master coupling frame and a velocity of the slave coupling frame are interrelated in the task space, and (ii) at least one virtual force or virtual torque needed for enforcing the others of the plurality of motion constraints; ([0199] FIGS. 12(A) to 12(C) are graphs illustrating changes of force felt by the operator through the handle, force applied to the robotic surgical instrument by external environment (an obstacle), force output from the handle, and force output from the robotic surgical instrument, while such a motion is performed in the conventional surgical robot.)  andDocket No. 1743-002.101 controlling the master robot arm and the slave robot arm according to the joint movement commands, whereby the operator receives haptic feedback from the force interplays reflecting dynamics of at least one of the master robot arm and the slave robot arm. ([0043] The handles 120L and 120R control movement of a robot arm or robotic surgical instruments provided on the slave robot 200. The handles 120L and 120R may be implemented as haptic devices.)
Regarding Claim 44, Kwon teaches wherein the method further comprises recording (a) resulting movement of a frame relative to the slave robot arm, and (b) resulting or applied force to the workpiece in the same frame.  ([0025] FIGS. 10(A) to 10(C) are graphs illustrating a simulation result of the disclosed surgical robot, i.e., changes of force applied to the handle by the operator, force applied to external environment (an obstacle) by the robotic surgical instrument, force acting on the handle, and force acting on the robotic surgical instrument, while such a motion is performed;)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 40, 41, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20150066051 A1) in view of Kanaoka (US 9855653 B2)
Regarding Claim 25, Kwon does not expressly disclose, but Kanaoka discloses wherein the calculation submodule is configured to determine a solution to a system of differential-algebraic equations defining a relation between dynamics of the system and the forces or torques needed to accomplish the kinematic coupling while the constraints imposed by the dynamic models are respected (Col 1 Lines 43-52 the equations of motion that represents the dynamics of the master robot and the slave robot are defined by way of example as follows: Expression1 J m T f m+τm =M {umlaut over (q)} m +r m and Expression 2 τs =M s {umlaut over (q)} s +r s +J s T f s), and to use the solution to calculate the joint movement command for the master robot arm and the joint movement command for the slave robot arm. (Col 1 Lines 53-61 where fm(t) is a master operating force applied to the master robot by the operator at time t, and fs(t) is a slave working force applied to the environment (i.e., a work object) by the slave robot at the same time t. Furthermore, respectively for the master robot and the slave robot, qm(t) and qs(t) are joint displacements, τm(t) and τs(t) are joint driving forces, Mm(qm) and Ms(qs) are inertia matrices, and rm(q•m, qm) and rs(q•s, qs) remainder terms aggregating effects other than inertia. Jm(qm) and Js(qs) are Jacobian matrices)
In this way, the system of Kanaoka includes motion equations that represent the dynamics of the master and slave robots. Like Kwon, Kanaoka is concerned with a master robot receiving input from an operator to move a slave robot to work on a work object. 
Therefore, from these teachings of Kwon and Kanaoka, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kanaoka to the system of Kwon since doing so would enhance the system by including motion equations that represent the dynamics of the master and slave robots.
Regarding Claim 40, Kwon does not expressly disclose, but Kanaoka discloses wherein the calculating comprises determining a solution to a system of differential-algebraic equations defining a relation between dynamics of the system and the forces or torques needed to accomplish the kinematic coupling while the constraints imposed by the dynamic models are respected (Col 1 Lines 43-52 the equations of motion that represents the dynamics of the master robot and the slave robot are defined by way of example as follows: Expression1 J m T f m+τm =M m {umlaut over (q)} m +r m and Expression 2 τs =M s {umlaut over (q)} s +r s +J s T f s), and using the solution to calculate the joint movement command for the master robot arm and the joint movement command for the slave robot arm. (Col 1 Lines 53-61 where fm(t) is a master operating force applied to the master robot by the operator at time t, and fs(t) is a slave working force applied to the environment (i.e., a work object) by the slave robot at the same time t. Furthermore, respectively for the master robot and the slave robot, qm(t) and qs(t) are joint displacements, τm(t) and τs(t) are joint driving forces, Mm(qm) and Ms(qs) are inertia matrices, and rm(q•m, qm) and rs(q•s, qs) remainder terms aggregating effects other than inertia. Jm(qm) and Js(qs) are Jacobian matrices)
In this way, the system of Kanaoka includes motion equations that represent the dynamics of the master and slave robots. Like Kwon, Kanaoka is concerned with a master robot receiving input from an operator to move a slave robot to work on a work object. 
Therefore, from these teachings of Kwon and Kanaoka, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kanaoka to the system of Kwon since doing so would enhance the system by including motion equations that represent the dynamics of the master and slave robots.
Regarding Claim 41, Kwon does not expressly disclose, but Kanaoka discloses wherein the method further comprises accomplishing a bidirectional transfer of force and torque between the master robot arm and the slave robot arm such that haptic feedback is complied with or adjusted according to any restricted and/or singular configuration of at least one of the master robot arm and the slave robot arm. (Fig. 2 element Master Operating Force and element Master Displacement Col 21 Lines 48-53 The terms “displacement” and “position” herein are intended to mean a generalized displacement and encompass a position and a posture in translation and rotation. Similarly, the term “force” is intended to mean a generalized force and encompass a translational force and a rotational force (or torque). Col 15 Lines 4-8 the present invention is directed to a master-slave system having a master robot and a slave robot and being subjected to bilateral control, the master robot being an admittance-type haptic device manipulated by an operator)
In this way, the system of Kanaoka includes a master robot with a haptic device with bidirectional transfer of force or torque between the master and slave robot. Like Kwon, Kanaoka is concerned with a master robot receiving input from an operator to move a slave robot to work on a work object. 
Therefore, from these teachings of Kwon and Kanaoka, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kanaoka to the system of Kwon since doing so would enhance the system by including a master robot with a haptic device with bidirectional transfer of force or torque between the master and slave robot.
Regarding Claim 45, Kwon does not expressly disclose, but Kanaoka discloses wherein the calculating comprises determining a solution to a system of differential-algebraic equations defining a relation between dynamics of the system and the forces or torques needed to accomplish the kinematic coupling while the constraints imposed by the dynamic models are respected (Col 1 Lines 43-52 the equations of motion that represents the dynamics of the master robot and the slave robot are defined by way of example as follows: Expression1 J m T f m+τm =M m {umlaut over (q)} m +r m and Expression 2 τs =M s {umlaut over (q)} s +r s +J s T f s), and using the solution to calculate the joint movement command for the master robot arm and the joint movement command for the slave robot arm.  (Col 1 Lines 53-61 where fm(t) is a master operating force applied to the master robot by the operator at time t, and fs(t) is a slave working force applied to the environment (i.e., a work object) by the slave robot at the same time t. Furthermore, respectively for the master robot and the slave robot, qm(t) and qs(t) are joint displacements, τm(t) and τs(t) are joint driving forces, Mm(qm) and Ms(qs) are inertia matrices, and rm(q•m, qm) and rs(q•s, qs) remainder terms aggregating effects other than inertia. Jm(qm) and Js(qs) are Jacobian matrices)
In this way, the system of Kanaoka includes motion equations that represent the dynamics of the master and slave robots. Like Kwon, Kanaoka is concerned with a master robot receiving input from an operator to move a slave robot to work on a work object. 
Therefore, from these teachings of Kwon and Kanaoka, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kanaoka to the system of Kwon since doing so would enhance the system by including motion equations that represent the dynamics of the master and slave robots.
Regarding Claim 46, Kwon does not expressly disclose, but Kanaoka discloses wherein the method further comprises accomplishing a bidirectional transfer of force and torque between the master robot arm and the slave robot arm such that haptic feedback is complied with or adjusted according to any restricted and/or singular configuration of at least one of the master robot arm and the slave robot arm. (Fig. 2 element Master Operating Force and element Master Displacement Col 21 Lines 48-53 The terms “displacement” and “position” herein are intended to mean a generalized displacement and encompass a position and a posture in translation and rotation. Similarly, the term “force” is intended to mean a generalized force and encompass a translational force and a rotational force (or torque). Col 15 Lines 4-8 the present invention is directed to a master-slave system having a master robot and a slave robot and being subjected to bilateral control, the master robot being an admittance-type haptic device manipulated by an operator)
In this way, the system of Kanaoka includes a master robot with a haptic device with bidirectional transfer of force or torque between the master and slave robot. Like Kwon, Kanaoka is concerned with a master robot receiving input from an operator to move a slave robot to work on a work object. 
Therefore, from these teachings of Kwon and Kanaoka, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Kanaoka to the system of Kwon since doing so would enhance the system by including a master robot with a haptic device with bidirectional transfer of force or torque between the master and slave robot.
Claims 26, 27, 35-37, 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 20150066051 A1) in view of Niemeyer (US 6424885 B1)
Regarding Claim 26, Kwon does not expressly disclose, but Niemeyer discloses wherein the master robot arm and the slave robot arm have dissimilar kinematics. (Col 4 Lines 34-37 the master controller will comprise a linkage supporting the input device, while the slave comprises a linkage supporting the end effector, with the master linkage and the slave linkage being kinematically dissimilar.)
In this way, the system of Niemeyer includes a master and slave robot being kinematically dissilmilar. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a master and slave robot being kinematically dissilmilar.
Regarding Claim 27, Kwon does not expressly disclose, but Niemeyer discloses wherein the master robot arm and the slave robot arm have dissimilar degrees of freedom.  (Col 4 Lines 37-40 More Specifically, joints of the master linkage and joints of the Slave linkage will have different degrees of freedom, and/or the joints will define different locations in the mapped space.)
In this way, the system of Niemeyer includes a master and slave robot having different degrees of freedom. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a master and slave robot having different degrees of freedom.
Regarding Claim 35, Kwon does not expressly disclose, but Niemeyer discloses wherein the slave robot arm is a virtual slave robot arm. (Col 26 Lines 47-50 A current slave position and velocity is continually monitored in the virtual or simulated domain 812. The desired slave position and velocity is compared with the current slave position and velocity.) 
In this way, the system of Niemeyer includes a slave position and velocity in the virtual domain. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a slave position and velocity in the virtual domain.
Regarding Claim 36, Kwon does not expressly disclose, but Niemeyer discloses wherein the haptic interface module is configured to map at least one restriction on the slave robot arm into at least one intuitive force reaction that the control unit is configured to reproduce as haptic feedback to the master robot arm. (Col 31 Lines 58-59 the control system 810 enables limitations to be set in the simulation block 834. Col 32 Lines 2-5 the slave is prevented from actually transgressing a limitation by simulating its movement and velocity and restricting the simulated movement and velocity before instructing the actual slave to respond. Col 31 Lines 31-43 non-visual information such as force which is sensed by the slave may be presented in corresponding non-visual formats (i.e., force reflecting master/slave arrangements), or in an alternative non-visual form (for example, force presented as sounds or heat). Non-visual information sensed by the slave may also be displayed to the surgeon in a visual format, such as using a bar graph or force vector, as described above. As used herein, non-visual information includes tactile sense information (including force, pressure, vibration, texture, heat, and the like), sound information (which may be sensed using a microphone of the slave), smell/taste (as may be sensed using a chemical or biochemical sensor of the slave), and the like.)
In this way, the system of Niemeyer includes restricting the movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a restricting movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information.
Regarding Claim 37, Kwon does not expressly disclose, but Niemeyer discloses wherein the at least one intuitive force reaction corresponds to a direct kinematic coupling over a common workpiece that is common to the master robot arm and the slave robot arm. (Col 31 Lines 58-59 the control system 810 enables limitations to be set in the simulation block 834. Col 32 Lines 2-5 the slave is prevented from actually transgressing a limitation by simulating its movement and velocity and restricting the simulated movement and velocity before instructing the actual slave to respond. Col 31 Lines 31-43 non-visual information such as force which is sensed by the slave may be presented in corresponding non-visual formats (i.e., force reflecting master/slave arrangements), or in an alternative non-visual form (for example, force presented as sounds or heat). Non-visual information sensed by the slave may also be displayed to the surgeon in a visual format, such as using a bar graph or force vector, as described above. As used herein, non-visual information includes tactile sense information (including force, pressure, vibration, texture, heat, and the like), sound information (which may be sensed using a microphone of the slave), smell/taste (as may be sensed using a chemical or biochemical sensor of the slave), and the like.)
In this way, the system of Niemeyer includes restricting the movement and velocity of the slave robot and the force sensed by the slave robot in the surgical environment is presented to the surgeon via tactile sense information. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a restricting movement and velocity of the slave robot and the force sensed by the slave robot in the surgical environment is presented to the surgeon via tactile sense information.
Regarding Claim 42, Kwon does not expressly disclose, but Niemeyer discloses wherein the calculating comprises: mapping at least one restriction to the slave robot arm into at least one intuitive force reaction; and reproducing the intuitive force reaction as haptic feedback to the master robot arm.  (Col 31 Lines 58-59 the control system 810 enables limitations to be set in the simulation block 834. Col 32 Lines 2-5 the slave is prevented from actually transgressing a limitation by simulating its movement and velocity and restricting the simulated movement and velocity before instructing the actual slave to respond. Col 31 Lines 31-43 non-visual information such as force which is sensed by the slave may be presented in corresponding non-visual formats (i.e., force reflecting master/slave arrangements), or in an alternative non-visual form (for example, force presented as sounds or heat). Non-visual information sensed by the slave may also be displayed to the surgeon in a visual format, such as using a bar graph or force vector, as described above. As used herein, non-visual information includes tactile sense information (including force, pressure, vibration, texture, heat, and the like), sound information (which may be sensed using a microphone of the slave), smell/taste (as may be sensed using a chemical or biochemical sensor of the slave), and the like.)
In this way, the system of Niemeyer includes restricting the movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a restricting movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information.
Regarding Claim 47, Kwon does not expressly disclose, but Niemeyer discloses wherein the calculating comprises: mapping at least one restriction to the slave robot arm into at least one intuitive force reaction; and reproducing the intuitive force reaction as haptic feedback to the master robot arm. (Col 31 Lines 58-59 the control system 810 enables limitations to be set in the simulation block 834. Col 32 Lines 2-5 the slave is prevented from actually transgressing a limitation by simulating its movement and velocity and restricting the simulated movement and velocity before instructing the actual slave to respond. Col 31 Lines 31-43 non-visual information such as force which is sensed by the slave may be presented in corresponding non-visual formats (i.e., force reflecting master/slave arrangements), or in an alternative non-visual form (for example, force presented as sounds or heat). Non-visual information sensed by the slave may also be displayed to the surgeon in a visual format, such as using a bar graph or force vector, as described above. As used herein, non-visual information includes tactile sense information (including force, pressure, vibration, texture, heat, and the like), sound information (which may be sensed using a microphone of the slave), smell/taste (as may be sensed using a chemical or biochemical sensor of the slave), and the like.)
In this way, the system of Niemeyer includes restricting the movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information. Like Kwon, Niemeyer is concerned with a surgical robot with a master manipulator receiving input from an operator to move a slave end effector. 
Therefore, from these teachings of Kwon and Niemeyer, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Niemeyer to the system of Kwon since doing so would enhance the system by including a restricting movement and velocity of the slave robot and the force sensed by the slave robot is presented to the surgeon via tactile sense information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664